Per Curiam.
—This appeal is prosecuted only by appellant Mihich, no bond having been given and filed on behalf of Mezich.
There is nothing involved but a question of fact.
Mihich and Mezich contracted for the construction of one boat by respondent, and about the same time one Nezich contracted for the construction of another. The names all look very much alike on paper. Nezich sent respondent a payment upon his boat, which respondent’s bookkeeper first credited to Mihich and Mezich, and later was compelled to undo when he attempted to collect from Nezich, who promptly proved his payment. A receipt showing full payment was given Mihich and Mezich, which later was repudiated by respondent to the extent of $1,000.
Appellant claims payment by cash in March, 1920. The trial court found otherwise on the evidence, and the testimony sustains the finding.
Affirmed.